1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
11
     SCOTT K. MEYER,                   Case No.: 8:19-cv-01725 JLS (ADSx)
12
                  Plaintiff,
13
         vs.                           JUDGMENT
14
     UNUM LIFE INSURANCE COMPANY
15   OF AMERICA; MCDERMOTT & BULL,
     INC. EMPLOYEE BENEFIT PLAN, and
16   DOES 1 through 10, inclusive,
17                Defendants.
18
19
20
21
22
23
24
25
26
27
28


                                     –1–
1    IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS FOLLOWS:
2          The Court enters judgment in accordance with its Findings of Fact and
3    Conclusions of Law Re: Cross Motions for Judgment. (Doc. No. 48.)
4          Defendant Unum Life Insurance Company of America (“Unum”) shall pay
5    Plaintiff Scott K. Meyer disability benefits under the relevant policy for the
6    remainder of the approximately twelve months of benefits due under the “regular
7    occupation” standard of determining disability, October 6, 2018 through and
8    including October 12, 2019.
9          The Court remands the matter to Unum to consider whether Plaintiff remains
10   “disabled” under the definition that applies after the first twenty-four months.
11         The Court awards prejudgment and post-judgment interest in favor of Plaintiff
12   at the rate specified in 28 U.S.C. § 1961.
13         Plaintiff is the “prevailing party” for purposes of this action; he may apply to
14   the Court for an award of attorneys’ fees and recovery of costs of action and within
15   the deadlines specified in Cent. Dist. L.R. 54-2 through 54-3.12 and 54-7.
16         IT IS SO ORDERED.
17
18         DATED: April 28, 2021

19                                    _______________________________________
                                           HON. JOSEPHINE L. STATON
20                                         UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28


                                                  –2–
